DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 13, and 16-26 are currently pending. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 04/09/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The claims are objected to because of the following informalities:
Claims 16-21, the preamble, “The method for growing a plant or a fungus” should read “The method for growing the plant or the fungus”
Claim 18, line 2, “a material that reflect light” should read “a material that reflects light”
Claim 18, line 2, “a material that… prevent penetration” should read “a material that… prevents penetration”
Claim 24, line 2, “a material that reflect light” should read “a material that reflects light”
Claim 24, line 2, “a material that… prevent penetration” should read “a material that… prevents penetration”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21 and 22- 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 21 recites the limitation "multiple struts; and a bracket fixed to each strut" in lines 3-4. It is unclear if there is one bracket that is fixed to all of the struts or if there are multiple brackets and each bracket is fixed to a corresponding strut. Additionally, claim 21 recites the limitation "multiple brackets are fixed on each strut” in line 10. It is unclear if the multiple brackets are the same "bracket fixed to each strut" recited previously in the claim or if the multiple brackets are additional brackets.
Claim 22 recites the limitation "multiple struts; and a bracket fixed to each strut" in lines 3-4. It is unclear if there is one bracket that is fixed to all of the struts or if there are multiple brackets and each bracket is fixed to a corresponding strut. 
Claim 26 recites the limitation "multiple brackets are fixed on each strut” in line 6. It is unclear if the multiple brackets are the same "bracket fixed to each strut" recited previously in claim 22 or if the multiple brackets are additional brackets.
All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takayanagi (US 6105309 A).
Regarding claim 22, Takayanagi discloses a growing apparatus of a plant or a fungus, comprising: 
multiple struts (9); 
a bracket fixed to each strut (92); 
a shed-shaped growing component (1) that is a top-opened water passage arranged on the bracket for growing the plant or the fungus (fig. 12(a), col. 14, lines 11-19); and 
a lid (multiple members 10) that covers an upper surface of the water passage and has multiple holes (43, fig. 11) along the water passage, and the holes at least comprise a first hole and a second hole (at least a first and second hole shown on fig. 11), 
wherein the lid includes a first plate (a frontmost 10 of fig. 11) having the first hole (43 on the frontmost 10) and a second plate (a second 10 behind the frontmost 10 of fig. 11) having the second hole (43 on the second 10), the first plate and the second plate are configured to be movable along the water passage (functional recitation to which the structure of 1 and 10 can perform the intended function of being configured to be movable along the water passage).	
Regarding claim 23, Takayanagi discloses the growing apparatus according to claim 22, and further discloses wherein the lid further comprises a spacer (10a) provided between the first plate and the second plate (10a provided between the frontmost 10 and the second 10 in fig. 11).  
Regarding claim 24, Takayanagi discloses the growing apparatus according to claim 22, and further discloses wherein the lid (multiple members 10) is made of a material that reflect light from above and prevent penetration of the light through the water passage (light reflection member 81 is provided on 10, col. 12, lines 55-60).  
Regarding claim 25, Takayanagi discloses the growing apparatus according to claim 24, and further discloses wherein the lid (multiple members 10) is made of an aluminum composite material (81 including aluminum, col. 12, lines 55-60).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi in view of Takashima (EP 3254557 A1) as stated on the IDS.
Regarding claim 13, Takayanagi teaches a method for growing a plant or a fungus, comprising: 
a step of accommodating the plant or the fungus in a growing component of a growing apparatus (fig. 2 at least), the growing apparatus comprising: 
a growing component (1) that is shed-shaped (fig. 2-4) and is a top-opened water passage (fig. 3) for growing the plant or the fungus; and 
a lid (multiple members 10) that covers an upper surface of the water passage (10 covers an upper surface of 1, fig. 3) and has multiple holes (multiple holes 12 shown in fig. 3) along the water passage, and the holes at least comprise a first hole and a second hole (fig. 3 shows at least a first and second hole 12); and 
a step of growing the plant or the fungus, 
wherein the lid includes a first plate (a first member 10 (left) of fig. 3) having the first hole and a second plate (a second member 10 (right) of fig. 3) having the second hole, the first plate and the second plate are movable along the water passage (col. 8, lines 22-29), and 
wherein the step of growing the plant or the fungus includes: 
a step of partially overlapping the first plate and the second plate (fig. 4 of the same embodiment shows a first member 10 partially overlapping 15 of a second member 10) to grow the plant or the fungus during a first period so as to provide a first distance between the first hole and the second hole (distance between corresponding holes of the first and second members 10); 
but is silent regarding:
a step of partially overlapping the first plate and the second plate to grow the plant or the fungus, during a second period that is after the growth in the first period, so as to provide a second distance between the first hole and the second hole that is greater than the first distance.
Takashima teaches a method for growing a plant or a fungus, comprising: 
a step of partially overlapping a first plate (53) and a second plate (52) to grow a plant or a fungus, during a second period (refer to positioning of units 34 and 35) that is after the growth in a first period (refer to positioning of units 31-33), so as to provide a second distance between a first hole (hole of unit 34) and a second hole (hole of unit 35) that is greater than a first distance (distance between holes of units 32 and 33 is smaller than that of a distance between holes of 34 and 35, figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Takayanagi include a step of partially overlapping the first plate of Takayanagi and the second plate of Takayanagi to grow the plant or the fungus, during a second period that is after the growth in the first period, as taught by Takashima, so as to provide a second distance between the first hole of Takayanagi and the second hole of Takayanagi that is greater than the first distance of Takayanagi, in order to better accommodate the size of the plant or fungus as it grows.
Regarding claim 16, Takayanagi as modified by Takashima teaches the method for growing a plant or a fungus according to claim 13, and further teaches wherein the step of growing the plant or the fungus further comprises: 
a step of inserting a spacer (an additional member 10 is added as a spacer between plants, fig. 2) between the first plate and the second plate to grow the plant or the fungus, during a third period that is after the growth in the second period, so as to provide a third distance between the first hole and the second hole that is greater than the second distance (provides a third distance greater than the second distance).  
Regarding claim 18, Takayanagi as modified by Takashima teaches the method for growing a plant or a fungus according to claim 13, and further teaches wherein the lid (multiple members 10) is made of a material that reflect light from above and prevent penetration of the light through the water passage (light reflection member 13 on 10, col. 8, lines 58-67).  
Regarding claim 19, Takayanagi as modified by Takashima teaches the method for growing a plant or a fungus according to claim 18, and further teaches wherein the lid (multiple members 10) is made of an aluminum composite material (13 including aluminum, col. 8, lines 58-67).  
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi as modified by Takashima as applied to claim 13 above, and further in view of Yamane (US 20160262324 A1).
Regarding claim 17, Takayanagi as modified by Takashima teaches the method for growing a plant or a fungus according to claim 13, but is silent regarding wherein the plant or the fungus is strawberry.  
Yamane teaches a method of growing a plant or a fungus wherein the plant or the fungus is a strawberry (paragraph [0139]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Takayanagi as modified by Takashima to include the plant or the fungus being a strawberry as taught by Yamane, in order to have many types of plants be simultaneously cultivated year-round as taught by Yamane (paragraph [0139]).
Regarding claim 20, Takayanagi as modified by Takashima teaches the method for growing a plant or a fungus according to claim 13, but is silent regarding wherein a cultivation pot comprising a cylindrical portion and a flange portion is loadably and unloadably inserted in each of the first hole and the second hole.  
Yamane teaches a method of growing a plant or a fungus wherein a cultivation pot (13) comprises a rectangular portion (13a) and a flange portion (13c) is loadably and unloadably inserted (fig. 8 at least) in each of a first hole and a second hole (13 within multiple openings 12, fig. 8 at least).  However, Yamane is silent regarding the rectangular portion being cylindrical. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Takayanagi as modified by Takashima include a cultivation pot comprising a rectangular portion and a flange portion, as taught by Yamane, is loadably and unloadably inserted in each of the first hole of Takayanagi as modified by Takashima and the second hole of Takayanagi as modified by Takashima, in order to support the plant or fungus as taught by Yamane (paragraph [0160]).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rectangular portion of the cultivation pot of Takayanagi as modified by Takashima be cylindrical in shape, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (both a cultivation pot with a cylindrical shaped portion and a rectangular shaped portion would effectively support and hold a plant or fungus). In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi as modified by Takashima as applied to claim 13 above, and further in view of Volpe et al. (WO 2017185064 A1).
Regarding claim 21, Takayanagi as modified by Takashima teaches the method for growing a plant or a fungus according to claim 13, and further teaches wherein the method further include a step of harvesting the plant or the fungus (col. 14, lines 25-42) and the method within a building (2), but is silent regarding wherein the growing apparatus further comprises: multiple struts; and a bracket fixed to each strut, wherein the water passage is arranged on the bracket, wherein the bracket projects in opposite directions around the strut as the midpoint, wherein the shed-shaped growing components are arranged in multiple rows in a manner of pinching the struts therebetween, Page 3 of 6Attorney Docket No: YAMA.20PUSO1PATENTand wherein multiple brackets are fixed on each strut in the up/down direction thereof.
	Takayanagi further teaches another embodiment including:
multiple struts (9); and 
a bracket (92) fixed to each strut (fig. 12(a) at least), 
wherein the water passage (1) is arranged on the bracket (fig. 12(a) at least), 
wherein the shed-shaped growing components are arranged in multiple rows (fig. 12(a) at least), Page 3 of 6Attorney Docket No: YAMA.20PUSO1PATENT and
wherein multiple brackets are fixed on each strut in the up/down direction thereof (multiple brackets 92 arranged in an up/down direction, fig. 12(a)),
but is silent regarding: 
wherein the bracket projects in opposite directions around the strut as the midpoint, and
	wherein the shed-shaped growing components are arranged in a manner of pinching the struts therebetween.Page 3 of 6Attorney Docket No: YAMA.20PUSO1PATENT
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Takayanagi as modified by Takashima include multiple struts and a bracket fixed to each strut as taught by Takayanagi, wherein the water passage of Takayanagi as modified by Takashima is arranged on the bracket, wherein the shed-shaped growing components of Takayanagi as modified by Takashima are arranged in multiple rows, and wherein Page 3 of 6Attorney Docket No: YAMA.20PUSO1PATENTmultiple brackets are fixed on each strut in the up/down direction thereof, in order to maximize a space provided for cultivating plants or fungi. 
Volpe et al. teach a method for growing a plant or a fungus wherein a bracket (70) projects in opposite directions around a strut (50) as the midpoint (fig. 1), and wherein shed-shaped growing components (growing shelves 100) are arranged in a manner of pinching the struts therebetween (100 pinches 50 on either side, fig. 1).Page 3 of 6Attorney Docket No: YAMA.20PUSO1PATENT
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Takayanagi as modified by Takashima include wherein the bracket of Takayanagi as modified by Takashima projects in opposite directions around the strut of Takayanagi as modified by Takashima as the midpoint as taught by Volpe et al. and wherein the shed-shaped growing components of Takayanagi as modified by Takashima are arranged in a manner of pinching the struts Takayanagi as modified by Takashima therebetween as taught by Volpe et al., in order to maximize the use of indoor space as taught by Volpe et al. (paragraph [0047]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi as applied to claim 22 above, and further in view of Volpe.
Regarding claim 26, Takayanagi teaches the growing apparatus according to claim 22, and further teaches wherein the shed-shaped growing components (1) are arranged in multiple rows (fig. 12(a) at least) and wherein multiple brackets are fixed on each strut in the up/down direction thereof (multiple brackets 92 arranged in an up/down direction, fig. 12(a)), but is silent regarding: 
wherein the bracket projects in opposite directions around the strut as the midpoint, and wherein the shed-shaped growing components are arranged in a manner of pinching the struts therebetween. Page 4 of 6Attorney Docket No: YAMA.20PUSO1PATENT
	Volpe et al. teach a growing apparatus wherein a bracket (70) projects in opposite directions around a strut (50) as the midpoint (fig. 1) and wherein shed-shaped growing components (growing shelves 100) are arranged in a manner of pinching the struts therebetween (100 pinches 50 on either side, fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the growing apparatus of Takayanagi include wherein the bracket of Takayanagi projects in opposite directions around the strut of Takayanagi as the midpoint as taught by Vople et al., and wherein the shed-shaped growing components of Takayanagi are arranged in a manner of pinching the struts therebetween as taught by Volpe et al., in order to maximize the use of indoor space as taught by Volpe et al. (paragraph [0047]).Page 4 of 6Attorney Docket No: YAMA.20PUSO1PATENT
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references contain similar features as the instant invention: Anselm (US-4035950-A), Eisenberg (US-4379375-A), Itoh (US-20180035624-A1), Zhan (US-20200120884-A1), Spiro (US-11304390-B2) and Baker (WO-2016014843-A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643